Citation Nr: 1620315	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for PTSD.  

In September 2012, the Board remanded the issue of entitlement to service connection for PTSD so that a videoconference hearing could be scheduled.  

In a June 2013 rating decision the New York RO determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for hypertension and pseudofolliculitis barbae.  The Veteran disagreed with the decision and also perfected an appeal of these issues.  

In August 2014, a travel board hearing was held before the undersigned sitting at the RO.  The Veteran submitted additional evidence with a waiver of RO consideration.  At the time of the hearing, the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in the claims folder was for the New York State Division of Veterans Affairs.  The Veteran, however, was accompanied to the hearing by a representative from Vietnam Veterans of America.  In November 2015, the Veteran requested time to seek new representation.  The case was held in abeyance for 60 days and to date, a new VA Form 21-22 has not been received.  Given that the latest action by the appellant, i.e., his acquiescence to the Vietnam Veterans of America representing him at the 2014 hearing that service organization is recognized as his representative.   

In January 2016, the Veteran also submitted additional evidence with a waiver of RO consideration.  

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board is rephrasing the PTSD issue as stated above.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this appeal.  See 38 C.F.R. § 3.159(c) (2015).  

Information in the claims folder shows the Veteran has been in receipt of benefits from the Social Security Administration based on disability since February 2005.  These records are potentially relevant to the appeal and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Evidence of record also shows the Veteran continues to receive VA medical treatment for the disorders at issue.  Although the Veteran submitted some additional VA records in January 2016, it appears that records were last added to the electronic claims folder in November 2013.  Updated records should be obtained. 

The Veteran contends that he has a psychiatric disorder, namely PTSD, related to military service.  In statements and testimony, the Veteran alleged that he was exposed to numerous inservice stressors to include: (1) seeing the corpse of an African American hanging outside a club in Korea called the Moulon Rouge (Date of the alleged stressor: September to November 1978); (2) seeing a decapitated second lieutenant on the Korean demilitarized zone (DMZ) (May 1978); (3) being in a confrontation with North Korean troops at a tunnel site near the DMZ where he was fired on and where he returned fire; (4) witnessing the murder of a Korean woman by an American soldier at the Katuso Club; (5) witnessing a soldier suffer a seizure, choke on his own vomit and later learning that he had died (March to May 1979); (6) witnessing a jump from the top of a barracks building (around his 8th month in Korea); (7) finding a Sergeant "G," a member of "Charlie Company" in a plane crash,  bleeding with a broken back; (8) being severely burned on the left side of his body on July 4, 1980 at Fort Campbell, when his car radiator exploded; and (9) going to Panama for jungle training where protestors fired live rounds at the Veteran's unit at an airport in Puerto Rico.

The Veteran also reported that the DMZ was like the "Wild West" and that they were frequently fired upon.  While the Veteran served in Korea, he did not serve during a period of war or other hostilities.  As such, the Board does not find the amended PTSD regulations for application in this case.  See 38 C.F.R. § 3.304(f)(3) (2015).  Consequently, there must be credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

In an August 2011 statement, the Veteran reported that he was brought up on charges because he threatened to shoot the Captain following the aforementioned tunnel incident.  The claims folder currently contains select pages from the Veteran's personnel records.  There is no indication, however, that the appellant's complete service personnel records were obtained.  They must be requested.  

Regarding the efforts that have been attempted an April 2008 VA Memorandum determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC).  A May 2010 VA Memorandum indicates that the information provided by the Veteran was still not sufficient to submit to JSRRC.  It was noted, however, that morning reports might still exist for his unit and that if the appellant provided a 90 day window and locations for the events, VA would request morning reports from the National Personnel Records Center.  A June 2011 VA Memorandum indicates the Veteran did not provide requested details and a stressor could not be verified.  

Efforts have been made to obtain inpatient clinical records from Fort Campbell for the year 1980 but a negative response was received.  The Veteran's DA Form 20 does not show the appellant was sent to Panama or Puerto Rico.  Regarding the claimed stressors related to service in Korea, the Board acknowledges that incidents involving Korean nationals (such as the murder of the woman) are likely impossible to verify.  Incidents involving the death or injury of American soldiers, however, should be verifiable.  Additionally, any encounters with North Korean forces in tunnels or otherwise would likely be documented in unit records or morning reports.    

In this latter respect, and notwithstanding prior efforts, the Veteran's DA Form 20 shows he was in Korea from May 1978 to May 1979.  As noted, the Veteran provided general time frames for several of his claimed stressors.  In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA was, at minimum, obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  That is, e.g., if a veteran states that an event occurred in 1978, and JSRRC requires a 60 day window, VA must make at least six separate requests covering the entire year.  The Court held that VA's duty to assist was not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  The only limitation to this duty provided by the Court, other than when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."

Under the circumstances of this case, the Board finds that efforts should be made to verify the Veteran's reported stressors related to his one-year period of service in Korea, to include requesting morning reports and submitting requests to JSRRC.  If any of the claimed stressors are verified, a VA examination is warranted.  

While VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5), the provisions of that rule do not apply to all applications for benefits were received by VA prior to August 4, 2014.  Hence, VA must follow the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request the following:

* Records from the Social Security Administration pertaining to any award of disability benefits.

* Medical records from the Hudson Valley Health Care System VA Medical Center for the period from November 2013 to the present.  

* Complete service personnel records

* Morning reports for the period from May 1978 to May 1979 for the Veteran's unit (Headquarters and Headquarters Troop, 4th Squadron/7th Cavalry, 2nd Infantry Division, Korea) from the National Personnel Records Center or other appropriate agency

* Verification of the Veteran's reported stressors related to service in Korea from the JSRRC or other appropriate agency.  Such stressors include: : (1) seeing the corpse of an African American hanging outside a club in Korea called the Moulon Rouge (Date of the alleged stressor: September to November 1978); (2) seeing a decapitated second lieutenant on the Korean DMZ (May 1978); (3) being in a confrontation with North Korean troops at a tunnel site near the DMZ where he was fired on and where he returned fire; (4) witnessing a soldier suffer a seizure, choke on his own vomit and later learning that he had died (March to May 1979); (5) finding a Sergeant "G," a member of "Charlie Company" in a plane crash,  bleeding with a broken back.  Detailed information regarding these stressors can be found in multiple VA administrative notes contained in VA outpatient records (dated July 7 and 14, 2006, March 31, 2008, May 16, 2009, and August 15, 2014) as well as statements and testimony from the Veteran.  Pursuant to Gagne, several sequential requests may be required until the entire period of service in Korea is covered (May 1978 to May 1979).

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  If, and only if, any reported stressor is verified, or other evidence is submitted to suggest a relationship between any psychiatric disorder and service, VA should request a VA mental disorder/PTSD examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner should identify all Axis I disorders.  The examiner is specifically requested to state whether the Veteran's psychiatric symptoms meet DSM-IV criteria for PTSD.  If the Veteran is diagnosed with PTSD, the examiner should opine whether it is at least as likely as not that PTSD is related to a verified stressor.  As to any other Axis I diagnosis, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  The examiner should provide a complete rationale for any opinion provided.  

3.  If a VA examination is scheduled, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  If a VA examination is conducted, the RO should review the report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for hypertension and pseudofolliculitis barbae.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







